DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korean Patent Application No. KR10-2020-0067537, filed on June 04, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquiring device configured to acquire as in SPEC (paragraphs 27-28) in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities as for “a navigation configured to acquire location” as it is unclear what “a navigation” is referred to.  Is it a navigation device? “Navigation” is not a structure by itself. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, the claimed wherein the controller is configured to determine the control state for the lane change as an off state without detecting the surrounding object when the surrounding object is located within the predetermined distance from the vehicle. Applicant’s specification is silent about “off state” as it is determining an object being in a predetermined distance without being detected by a sensor and how this is performed. Is the system making a prediction from an old sensor reading or is something else happening? Examiner notes that the specification did not mention what is the function of the “off state”. Therefore, claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), sixth paragraph. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the recitations wherein the controller is configured to determine the control state for the lane change as an off state without detecting the surrounding object when the surrounding object is located within the predetermined distance from the vehicle It is unclear what “off state” is, as it is determining an object being in a predetermined distance without being detected by a sensor and how this is performed. So, the scope is unclear. Examiner notes that the specification is silent and did not mention what is the function of the “off state. Also Examiner notes that claim is being interpreted as the own vehicle is measuring the distance from the vehicle the white line and if the distance is less than a predetermined distance the lateral movement operation will be ended. Therefore, claims 3 and 13 are rejected under 35 U.S.C. 112(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Kato et al (US 2020/0324777 A1).

Regarding claim 1, Kato discloses a device for controlling travel of a vehicle, comprising: (see paragraph “0032” “A driving assistance device 10 of a first embodiment shown in FIG. 1 is mounted on a vehicle and assists driving of the vehicle during a lane change”), 
an information acquiring device configured to acquire vehicle information and vehicle surroundings information (see paragraph “0035” “The object detection unit 22 performs sensing around the own vehicle, and detects at least a position and a size of an object that is present around the own vehicle. The object detection is performed by a known method using a captured image obtained by the camera mounted on the own vehicle…. such as a millimeter wave radar or a LiDAR” and via “0050” “The operation control unit 15 may determine the presence or absence of a moving object in the passable space, for example, on the basis of information such as a type of the moving object, a width of the moving object, and a relative speed (including a direction and a magnitude of the speed) of the moving object with respect to the own vehicle VL1.”),
and a controller configured to determine a location of a traveling lane based on the vehicle information and the vehicle surroundings information (see figure 6 and paragraphs “0039-0041” “The lane identification unit 12 identifies the original lane and the destination lane by using a white line detection result obtained by the white line detection unit 21. Specifically, the lane identification unit 12 identifies a position and a width of each of the original lane and the destination lane.”),
and determine a control state for a lane change based on the location of the traveling lane (see paragraphs “0041” and “0046” regarding identifying the original lane and the destination lane in order to determine whether or not to do a lane change based on the position and the width of both “the lane change detection unit 11 determines whether the own vehicle is scheduled to perform a lane change (step S105). When it is determined that the own vehicle VL1 is not scheduled to perform a lane change (NO at step S105), step S105 is performed again”).

Regarding claim 2, Kato discloses a sensor configured to detect a surrounding object located at a distance from the vehicle greater than a predetermined distance (see Kato paragraph “0067” regarding determine the distance from the own vehicle to the white line (i.e. object) is greater than a predetermined distance “the operation control unit 15 measures the distance D1 from the own vehicle VL1 to the first white line WL1 (step S205 b). The operation control unit 15 determines whether the distance D1 is equal to or greater than a predetermined distance (threshold) Dth1 (step S210 b), and when it is determined that the distance D1 is greater than the distance Dth1 (NO at step S210 b)”),
a navigation configured to acquire location information of the vehicle and an imaging device configured to acquire information of a traveling road of the vehicle (see Kato paragraph “0035” “The object detection unit 22 performs sensing around the own vehicle, and detects at least a position and a size of an object that is present around the own vehicle. The object detection is performed by a known method using a captured image obtained by the camera mounted on the own vehicle…. such as a millimeter wave radar or a LiDAR” and via “0050” and “0053” “As shown in FIG. 6, in the lateral movement operation, first, on the basis of the white line detection result obtained by the white line detection unit 21 and a position and a size of the own vehicle VL1” and via paragraph “0097” as all the embodiments can be combined solve some or all of the above problems).

Regarding claim 3, Kato discloses wherein the controller is configured to determine the control state for the lane change as an off state without detecting the surrounding object when the surrounding object is located within the predetermined distance from the vehicle (see figure 6 and paragraph “0053” “The operation control unit 15 determines whether the distance D1 is smaller than the distance D2 (step S210), and when it is determined that the distance D1 is not smaller than the distance D2 (NO at step S210)…….. When it is determined that the distance D1 is smaller than the distance D2 (YES at step S210), the lateral movement operation is ended” Examiner notes regarding if the distance is smaller than a predetermined distance the lateral movement operation is ended which is analogous to determining the state of a lane change as an off state).

Regarding claim 4, Kato discloses wherein the controller is configured to determine that the vehicle has entered a control section and determine whether a driver has an intention to change a lane when the surrounding object is located at the distance from the vehicle that is greater than the predetermined distance (see paragraphs “0032” “The case where “such control is performed to assist control performed by the driver” corresponds to, for example, when the driver performs an operation of turning on a right turn signal (turn signal 221 (described later)) to perform a lane change while the own vehicle is traveling straight” and via paragraph “0040” “a driving assistance device performs driving assistance according to a driver's intention regarding promptness of a lane change” and via “0067” “Specifically, on the basis of the white line detection result obtained by the white line detection unit 21, the operation control unit 15 measures the distance D1 from the own vehicle VL1 to the first white line WL1 (step S205 b). The operation control unit 15 determines whether the distance D1 is equal to or greater than a predetermined distance (threshold) Dth1 (step S210 b), and when it is determined that the distance D1 is greater than the distance Dth1 (NO at step S210 b), step S215 described above is performed”).

Regarding claim 10, Kato discloses wherein the controller is configured to output a determination in at least one of visual, tactile, and audible schemes when the control state for the lane change is determined (see Kato paragraphs “0036” and “0051” “when it is determined that the moving object MB1 is present in the passable space (YES at step S130), as shown in FIG. 2, the notification control unit 16 causes the notification unit 23 to notify that the moving object MB1 is present in the passable space (step S135). After step S135, control returns to step S110 described above. In the present embodiment, the notification at step S135 is provided by displaying a warning message on the monitor display constituting the notification unit 23 and outputting a predetermined warning sound from the speaker. The notification unit 23 may perform only one of the display of the warning message and the output of the warning sound.”).

Regarding claim 11, Kato discloses a method for controlling travel of a vehicle, comprising: (see paragraph “0032” “A driving assistance device 10 of a first embodiment shown in FIG. 1 is mounted on a vehicle and assists driving of the vehicle during a lane change”), 
acquiring, by a controller, vehicle information and vehicle surroundings information (see figure 6 and paragraphs “0039-0041” “The lane identification unit 12 identifies the original lane and the destination lane by using a white line detection result obtained by the white line detection unit 21. Specifically, the lane identification unit 12 identifies a position and a width of each of the original lane and the destination lane.”),
and determining, by the controller, a location of a traveling lane based on the vehicle information and the vehicle surroundings information (see figure 6 and paragraphs “0039-0040” “The driving assistance device 10 includes a lane change detection unit 11, a lane identification unit 12, a first space determination unit 13, a second space determination unit 14”),
determining a control state for a lane change based on the location of the traveling lane (see paragraphs “0041” and “0046” regarding identifying the original lane and the destination lane in order to determine whether or not to do a lane change based on the position and the width of both “the lane change detection unit 11 determines whether the own vehicle is scheduled to perform a lane change (step S105). When it is determined that the own vehicle VL1 is not scheduled to perform a lane change (NO at step S105), step S105 is performed again”).
Regarding claim 12, Kato discloses wherein the acquiring of the vehicle information and the vehicle surroundings information includes: detecting, by the controller, a surrounding object located at a distance from the vehicle greater than a predetermined distance (see Kato paragraph “0067” regarding determine the distance from the own vehicle to the white line (i.e. object) is greater than a predetermined distance “the operation control unit 15 measures the distance D1 from the own vehicle VL1 to the first white line WL1 (step S205 b). The operation control unit 15 determines whether the distance D1 is equal to or greater than a predetermined distance (threshold) Dth1 (step S210 b), and when it is determined that the distance D1 is greater than the distance Dth1 (NO at step S210 b)”),
acquiring, by the controller, location information of the vehicle; and acquiring, by the controller, information of a traveling road of the vehicle (see Kato paragraph “0035” “The object detection unit 22 performs sensing around the own vehicle, and detects at least a position and a size of an object that is present around the own vehicle. The object detection is performed by a known method using a captured image obtained by the camera mounted on the own vehicle…. such as a millimeter wave radar or a LiDAR” and via “0050” and “0053” “As shown in FIG. 6, in the lateral movement operation, first, on the basis of the white line detection result obtained by the white line detection unit 21 and a position and a size of the own vehicle VL1” and via paragraph “0097” as all the embodiments can be combined solve some or all of the above problems).

Regarding claim 13, Kato discloses wherein the determining of the control state for the lane change includes: determining, by the controller, the control state for the lane change as an off state without detecting the surrounding object when the surrounding object is located within the predetermined distance from the vehicle (see figure 6 and paragraph “0053” “The operation control unit 15 determines whether the distance D1 is smaller than the distance D2 (step S210), and when it is determined that the distance D1 is not smaller than the distance D2 (NO at step S210)…….. When it is determined that the distance D1 is smaller than the distance D2 (YES at step S210), the lateral movement operation is ended” Examiner notes regarding if the distance is smaller than a predetermined distance the lateral movement operation is ended which is analogous to determining the state of a lane change as an off state).

Regarding claim 14, Kato discloses determining, by the controller, that the vehicle has entered a control section and determining whether a driver has an intention to change a lane when the surrounding object is located at the distance from the vehicle that is greater than the predetermined distance (see paragraphs “0032” “The case where “such control is performed to assist control performed by the driver” corresponds to, for example, when the driver performs an operation of turning on a right turn signal (turn signal 221 (described later)) to perform a lane change while the own vehicle is traveling straight” and via paragraph “0040” “a driving assistance device performs driving assistance according to a driver's intention regarding promptness of a lane change” and via “0067” “Specifically, on the basis of the white line detection result obtained by the white line detection unit 21, the operation control unit 15 measures the distance D1 from the own vehicle VL1 to the first white line WL1 (step S205 b). The operation control unit 15 determines whether the distance D1 is equal to or greater than a predetermined distance (threshold) Dth1 (step S210 b), and when it is determined that the distance D1 is greater than the distance Dth1 (NO at step S210 b), step S215 described above is performed”).

Regarding claim 20, Kato discloses outputting, by the controller, a determination in at least one of visual, tactile, and audible schemes in response to determining the control state for the lane change (see Kato paragraphs “0036” and “0051” “when it is determined that the moving object MB1 is present in the passable space (YES at step S130), as shown in FIG. 2, the notification control unit 16 causes the notification unit 23 to notify that the moving object MB1 is present in the passable space (step S135). After step S135, control returns to step S110 described above. In the present embodiment, the notification at step S135 is provided by displaying a warning message on the monitor display constituting the notification unit 23 and outputting a predetermined warning sound from the speaker. The notification unit 23 may perform only one of the display of the warning message and the output of the warning sound.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kato et al (US 2020/0324777 A1) in view of Fuji (US 2018/0178715 A1).
Regarding claim 5, Kato teaches detecting the surrounding before doing a lane change (see paragraphs “0040-0042” regarding being on standby for identifying the surrounding before changing the lane as to detect whether there is enough space to do the lane change or not  “The first space determination unit 13 determines, by using a detection result obtained by the object detection unit 22, whether there is a space (hereinafter referred to as “passable space”) that includes a space between the own vehicle and an object vehicle traveling in the destination lane and through which a moving object is passable. The “moving object” corresponds to, for example, a motorcycle, a bicycle, or the like.”), but fails to explicitly teach wherein the controller is configured to determine the control state for the lane change as a standby state in response to determining that the driver has the intention to change the lane.
However Fuji teaches wherein the controller is configured to determine the control state for the lane change as a standby state in response to determining that the driver has the intention to change the lane (see Fuji paragraph “0129” “When the steering assist control state is changed to the LCA standby state, the driving support ECU 10 determines whether or not the LCA start acceptance condition is established. When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. The lane in which the own vehicle is traveling, which is the lane before the lane change, is referred to as an “original lane”, and the lane being the lane change destination (lane adjacent to the original lane) is referred to as a “target lane”.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to wait until the vehicle can change lane safely to avoid any collisions with any other vehicle (Fuji paragraph “0129”).

Regarding claim 6, Kato fails to explicitly teach wherein the controller is configured to: determine whether a lane change condition is satisfied when the control state for the lane change is determined as the standby state; and determine the control state for the lane change as a ready state when the lane change condition is satisfied.
However Fuji teaches wherein the controller is configured to: determine whether a lane change condition is satisfied when the control state for the lane change is determined as the standby state; and determine the control state for the lane change as a ready state when the lane change condition is satisfied (see Fuji paragraphs “0016” and “0129” regarding waiting for the acceptance if the conditions are met to change the lane “When the lane change assist request is detected and the lane change assist start acceptance condition set in advance is established, the lane change assist control means accepts the lane change assist request to start the lane change assist control that is control of changing lanes in which the own vehicle travels. The lane change assist start acceptance condition is a condition in which it is determined that the own vehicle can safely change the lanes”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to wait until the vehicle can change lane safely to avoid any collisions with any other vehicle (Fuji paragraph “0129”).

Regarding claim 15, Kato teaches detecting the surrounding before doing a lane change (see paragraphs “0040-0042” regarding being on standby for identifying the surrounding before changing the lane as to detect whether there is enough space to do the lane change or not  “The first space determination unit 13 determines, by using a detection result obtained by the object detection unit 22, whether there is a space (hereinafter referred to as “passable space”) that includes a space between the own vehicle and an object vehicle traveling in the destination lane and through which a moving object is passable. The “moving object” corresponds to, for example, a motorcycle, a bicycle, or the like.”), but fails to explicitly teach determining, by the controller, the control state for the lane change as a standby state in response to determining that the driver has the intention to change the lane.
However Fuji teaches determining, by the controller, the control state for the lane change as a standby state in response to determining that the driver has the intention to change the lane (see Fuji paragraph “0129” “When the steering assist control state is changed to the LCA standby state, the driving support ECU 10 determines whether or not the LCA start acceptance condition is established. When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. The lane in which the own vehicle is traveling, which is the lane before the lane change, is referred to as an “original lane”, and the lane being the lane change destination (lane adjacent to the original lane) is referred to as a “target lane”.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to wait until the vehicle can change lane safely to avoid any collisions with any other vehicle (Fuji paragraph “0129”).

Regarding claim 16, Kato fails to explicitly teach determining, by the controller, whether a lane change condition is satisfied in response to determining the control state for the lane change as the standby state; and determining, by the controller, the control state for the lane change as a ready state when the lane change condition is satisfied.
However Fuji teaches determining, by the controller, whether a lane change condition is satisfied in response to determining the control state for the lane change as the standby state; and determining, by the controller, the control state for the lane change as a ready state when the lane change condition is satisfied (see Fuji paragraphs “0016” and “0129” regarding waiting for the acceptance if the conditions are met to change the lane “When the lane change assist request is detected and the lane change assist start acceptance condition set in advance is established, the lane change assist control means accepts the lane change assist request to start the lane change assist control that is control of changing lanes in which the own vehicle travels. The lane change assist start acceptance condition is a condition in which it is determined that the own vehicle can safely change the lanes”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to wait until the vehicle can change lane safely to avoid any collisions with any other vehicle (Fuji paragraph “0129”).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kato et al (US 2020/0324777 A1) in view of Fuji (US 2018/0178715 A1) in view of Miyata (US 2018/0357904 A1).

Regarding claim 7, Kato fails to explicitly teach wherein the controller is configured to determine whether there is a risk of collision with a surrounding vehicle and determine whether the lane change condition is satisfied in response to determining the control state for the lane change as the ready state.
However Miyata teaches wherein the controller is configured to determine whether there is a risk of collision with a surrounding vehicle and determine whether the lane change condition is satisfied in response to determining the control state for the lane change as the ready state (see Miyata figure 7 and paragraphs “0002” and “0160-0161” shows that a vehicle after determination that the driver wishes to make a lane change detect whether there is a vehicle aside that will be in the same lane or not if an adjacent vehicle exists it will preform a cancelation for the lane change if not the vehicle will move to 10d which is the new position after the lane change is done).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to properly determine whether or not a lane change can be performed to avoid any situation with can cause collision to the vehicle (Miyata paragraphs “0160-0161”).

Regarding claim 8, Kato fails to explicitly teach wherein the controller is configured to determine the control state for the lane change as an active state in response to determining that the lane change condition is satisfied in the ready state and that there is no risk of the collision with the surrounding vehicle.
However Miyata teaches wherein the controller is configured to determine the control state for the lane change as an active state in response to determining that the lane change condition is satisfied in the ready state and that there is no risk of the collision with the surrounding vehicle (see Miyata figure 7 and paragraphs “0002” and “0160-0161” shows that a vehicle after determination that the driver wishes to make a lane change detect whether there is a vehicle aside that will be in the same lane or not if an adjacent vehicle exists it will preform a cancelation for the lane change if not the vehicle will move to 10d which is the new position after the lane change is done).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to properly determine whether or not a lane change can be performed to avoid any situation with can cause collision to the vehicle (Miyata paragraphs “0160-0161”).

Regarding claim 9, Kato fails to explicitly teach wherein the controller is configured to: determine whether a lane change cancellation condition is satisfied in the active state; and determine the control state for the lane change as a cancel state when the lane change cancellation condition is satisfied.
However Miyata teaches wherein the controller is configured to: determine whether a lane change cancellation condition is satisfied in the active state; and determine the control state for the lane change as a cancel state when the lane change cancellation condition is satisfied (see Miyata figure 7 and paragraphs “0002” and “0160-0161” shows that a vehicle after determination that the driver wishes to make a lane change detect whether there is a vehicle aside that will be in the same lane or not if an adjacent vehicle exists it will preform a cancelation for the lane change if not the vehicle will move to 10d which is the new position after the lane change is done).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to properly determine whether or not a lane change can be performed to avoid any situation with can cause collision to the vehicle (Miyata paragraphs “0160-0161”).

Regarding claim 17, Kato fails to explicitly teach determining, by the controller, whether there is a risk of collision with a surrounding vehicle and determining whether the lane change condition is satisfied in response to determining the control state for the lane change as the ready state.
However Miyata teaches determining, by the controller, whether there is a risk of collision with a surrounding vehicle and determining whether the lane change condition is satisfied in response to determining the control state for the lane change as the ready state (see Miyata figure 7 and paragraphs “0002” and “0160-0161” shows that a vehicle after determination that the driver wishes to make a lane change detect whether there is a vehicle aside that will be in the same lane or not if an adjacent vehicle exists it will preform a cancelation for the lane change if not the vehicle will move to 10d which is the new position after the lane change is done).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to properly determine whether or not a lane change can be performed to avoid any situation with can cause collision to the vehicle (Miyata paragraphs “0160-0161”).

Regarding claim 18, Kato fails to explicitly teach determining, by the controller, the control state for the lane change as an active state in response to determining that the lane change condition is satisfied in the ready state and that there is no risk of the collision with the surrounding vehicle.
However Miyata teaches determining, by the controller, the control state for the lane change as an active state in response to determining that the lane change condition is satisfied in the ready state and that there is no risk of the collision with the surrounding vehicle (see Miyata figure 7 and paragraphs “0002” and “0160-0161” shows that a vehicle after determination that the driver wishes to make a lane change detect whether there is a vehicle aside that will be in the same lane or not if an adjacent vehicle exists it will preform a cancelation for the lane change if not the vehicle will move to 10d which is the new position after the lane change is done).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to properly determine whether or not a lane change can be performed to avoid any situation with can cause collision to the vehicle (Miyata paragraphs “0160-0161”).

Regarding claim 19, Kato fails to explicitly teach determining, by the controller, whether a lane change cancellation condition is satisfied in the active state; and determining, by the controller, the control state for the lane change as a cancel state when the lane change cancellation condition is satisfied.
However Miyata teaches determining, by the controller, whether a lane change cancellation condition is satisfied in the active state; and determining, by the controller, the control state for the lane change as a cancel state when the lane change cancellation condition is satisfied (see Miyata figure 7 and paragraphs “0002” and “0160-0161” shows that a vehicle after determination that the driver wishes to make a lane change detect whether there is a vehicle aside that will be in the same lane or not if an adjacent vehicle exists it will preform a cancelation for the lane change if not the vehicle will move to 10d which is the new position after the lane change is done).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for notifying blind moving body, image processor, on-vehicle device and notification method of Amame to enable notifying that there is a mutual blind spot in order to detect the presence or absence of a plurality of moving bodies that cannot be visually recognized to avoid any collision (Sakai paragraphs “0026-0027”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of System for Driving assistance device of Kato to properly determine whether or not a lane change can be performed to avoid any situation with can cause collision to the vehicle (Miyata paragraphs “0160-0161”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./
Examiner, Art Unit 3664     



/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664